ROBERT C. LASKOWSKI Attorney at Law 520 S.W. Yamhill Suite Portland, Oregon 97204-1329 Telephone Facsimile (503) 241-0780 (503) 227-2980 e-mail: roblaw@hevanet.com March 4, 2009 Tom Jones Securities and Exchange Commission 100 F Street N. E. Washington, D.C. 20549 Rotoblock Corporation Preliminary Information Statement on Schedule 14C Filed February 9, 2009 File No. 0-51428 Dear Mr. Jones: We are responding to your comment letter of February 25, 2009 to Mr. Liu, the issuer’s President. We have been advised by Mr. Liu that the issuer has decided to hold a special meeting of the shareholders, instead of seeking approval by consent action, to approve the reverse stock split and increasethe authorized capital stock. The issuer will forego for the present time an amendment to the Articles of Incorporation granting the directors the authority to undertake future reverse stock splits without the need for shareholder approval. Accordingly, the Information Statement will be revised and resubmitted as soon as possible. If you have any questions, please contact this office. Very truly yours, /s/ Robert C.
